IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

THE UNITED sTATEs oF AMERICA,
Plaintiff,
v. 4 19CR19

ISAAC YOUNG,

Defendant.

-._.¢-.,'-..-'vvvv~__¢-,¢

0 R D E R

 

Counsel in the above-captioned ease have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the parties' motions have been resolved. by

agreement. Therefore, a hearing in this case

unnecessary. All motions are dismissed.

SO ORDERED, this 2674~ day of March, 2019.

//}W“§/L//LQ/~~l/r ///l/s

EHRISTOFHER LY RAY

is deemed

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

